  Case 1:19-cv-00690-RJJ-RSK ECF No. 7 filed 09/06/19 PageID.20 Page 1 of 4



                        UNITED STATES DISTRICT COURT
                        WESTERN DISTRICT OF MICHIGAN


 IRMA I. DEHUELVES, et al.,

        Plaintiffs,
 v.                                                            Hon. Robert J. Jonker

 INGHAM COUNTY PROSECUTING                                     Case No. 1:19-cv-690
 ATTORNEY’S OFFICE,

        Defendant.
 ________________________________/

                       REPORT AND RECOMMENDATION

       Plaintiffs initiated this matter on August 26, 2019, against the Ingham County

Prosecuting Attorney’s Office.     Having granted Plaintiffs’ motions to proceed as

paupers, the Court has conducted an initial review of the complaint pursuant to 28

U.S.C. § 1915(e)(2) to determine whether it is frivolous, malicious, or fails to state a

claim upon which relief can be granted. Having conducted this initial review, the

Court concludes that Plaintiffs’ complaint must be dismissed for failure to state a

claim upon which relief may be granted.

       Pursuant to Federal Rule of Civil Procedure 12(b)(6), a claim must be

dismissed for failure to state a claim on which relief may be granted unless the

“[f]actual allegations [are] enough to raise a right for relief above the speculative level

on the assumption that all of the complaint’s allegations are true.” Bell Atlantic Corp.

v. Twombly, 550 U.S. 544, 545 (2007).
  Case 1:19-cv-00690-RJJ-RSK ECF No. 7 filed 09/06/19 PageID.21 Page 2 of 4



       As the Supreme Court more recently held, to satisfy this Rule, a complaint

must contain “sufficient factual matter, accepted as true, to ‘state a claim to relief

that is plausible on its face.’” Ashcroft v. Iqbal, 556 U.S. 662, 129 S.Ct. 1937, 1949

(2009). This plausibility standard “is not akin to a ‘probability requirement,’ but it

asks for more than a sheer possibility that a defendant has acted unlawfully.” If the

complaint simply pleads facts that are “merely consistent with” a defendant’s

liability, it “stops short of the line between possibility and plausibility of ‘entitlement

to relief.’” Id. As the Court further observed:

       Two working principles underlie our decision in Twombly. First, the
       tenet that a court must accept as true all of the allegations contained in
       a complaint is inapplicable to legal conclusions. Threadbare recitals of
       the elements of a cause of action, supported by mere conclusory
       statements, do not suffice...Rule 8 marks a notable and generous
       departure from the hyper-technical, code-pleading regime of a prior era,
       but it does not unlock the doors of discovery for a plaintiff armed with
       nothing more than conclusions. Second, only a complaint that states a
       plausible claim for relief survives a motion to dismiss...Determining
       whether a complaint states a plausible claim for relief will, as the Court
       of Appeals observed, be a context-specific task that requires the
       reviewing court to draw on its judicial experience and common sense.
       But where the wellpleaded facts do not permit the court to infer more
       than the mere possibility of misconduct, the complaint has alleged - but
       it has not “show[n]” - “that the pleader is entitled to relief.”

Id. at 1949-50 (internal citations omitted).

       When evaluating a complaint under Rule 12(b)(6), the Court may consider the

complaint and any exhibits attached thereto, public records, and items appearing in

the record of the case. See Bassett v. National Collegiate Athletic Assoc., 528 F.3d

426, 430 (6th Cir. 2008); see also, Continental Identification Products, Inc. v.

EnterMarket, Corp., 2008 WL 51610 at *1, n.1 (W.D. Mich., Jan. 2, 2008) (“an exhibit

to a pleading is considered part of the pleading” and “the Court may properly consider
                                            2
  Case 1:19-cv-00690-RJJ-RSK ECF No. 7 filed 09/06/19 PageID.22 Page 3 of 4



the exhibits . . . in determining whether the complaint fail[s] to state a claim upon

which relief may be granted without converting the motion to a Rule 56 motion”);

Stringfield v. Graham, 212 Fed. Appx. 530, 535 (6th Cir. 2007) (documents “attached

to and cited by” the complaint are “considered parts thereof under Federal Rule of

Civil Procedure 10(c)”).

      In their complaint, plaintiffs assert purely conclusory claims of violations of

the Freedom of Information Act, the Fifth and Fourteenth Amendments, and some

unspecified “property damage.”        (ECF No. 1).      Evaluated pursuant to the

aforementioned standard, the Court concludes that any facts alleged in Plaintiffs’

complaint, even if accepted as true, fail to rise to the standards of Ashcroft v. Iqbal,

556 U.S. 662 (2009) and Bell Atlantic Corp. v. Twombly, 550 U.S. 544 (2007) to state

a claim upon which relief may be granted in this court. Plaintiffs have also failed to

state any basis for this court having jurisdiction of their claim(s). Accordingly, the

undersigned recommends that Plaintiffs’ claims be dismissed with prejudice.

                                   CONCLUSION

      For the reasons articulated herein, the undersigned recommends that

Plaintiffs’ complaint be DISMISSED. The Court must also decide whether an appeal

of this action would be in good faith within the meaning of 28 U.S.C. § 1915(a)(3). See

McGore v. Wrigglesworth, 114 F.3d 601, 611 (6th Cir. 1997). Good faith is judged

objectively, Coppedge v. United States, 369 U.S. 438, 445 (1961), and an appeal is not

taken in good faith if the issue presented is frivolous, defined as lacking an arguable

basis either in fact or law. See Dellis v. Corr. Corp. of Am., 257 F.3d 508, 511 (6th


                                           3
  Case 1:19-cv-00690-RJJ-RSK ECF No. 7 filed 09/06/19 PageID.23 Page 4 of 4



Cir. 2001). For the same reasons that the undersigned recommends dismissal of the

action, the undersigned discerns no good faith basis for an appeal and recommends

that, should Plaintiffs appeal this decision, the Court assess the $505.00 appellate

filing fee pursuant to § 1915(b)(1), see McGore, 114 F.3d at 610-11.


Date: September 6, 2019                        /s/ Ray Kent
                                               RAY S. KENT
                                               U.S. Magistrate Judge


ANY OBJECTIONS to this Report and Recommendation must be filed with the Clerk
of Court within 14 days of the date of service of this notice. 28 U.S.C. § 636(b)(1)(C).
Failure to file objections within the specified time waives the right to appeal the
District Court’s order. Thomas v. Arn, 474 U.S. 140, 155 (1985); United States v.
Walters, 638 F.2d 947, 949-50 (6th Cir. 1981).




                                           4
